DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive. 
Applicant argues that Chen et al. do not teach determining a syllabic rate or an articulation rate of the speech (Amendment, pages 10, 11).
The examiner disagrees, since Chen et al. disclose “The sound field verification component is designed for analyzing the characteristic of the sound field produced by the sound source. We add this element because the magnetometer is not sensitive enough to detect magnet in a small size, such as the magnet inside an earphone. Therefore, we use this component to detect if the sound is formed and articulated by a sound source, whose size is close to a human mouth (i.e., not a loudspeaker).” [page 187, col.1, paragraph 3].

Applicant argues that Chen et al. do not teach detecting modulation of at least one feature of the magnetometer signal at the syllabic rate or the articulation rate (Amendment, pages 10, 11).
The examiner disagrees, since Chen et al. disclose “the magnetic force emitted can be too small to be sensed directly by the magnetometer. To address this challenge, we resort to detecting the channel size of the sound source, and design a sound field validation mechanism to ensure that the sound source size is always close to a human mouth (i.e., not an earphone). By crosschecking both approaches, together with the careful integration of an existing AVS system, we can defeat the vast majority of voice impersonation attacks and significantly raise the level of security for existing voice-based mobile applications” (page 184, col.1, paragraph 3)… “The sound field verification component is designed for analyzing the characteristic of the sound field produced by the sound source. We add this element because the magnetometer is not sensitive enough to detect magnet in a small size, such as the magnet inside an earphone. Therefore, we use this component to detect if the sound is formed and articulated by a sound source, whose size is close to a human mouth (i.e., not a loudspeaker).” [page 187, col.1, paragraph 3].

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 20 – 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 19 of U.S. Patent No. 10,853,464.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 20 – 39 of the instant application are similar in scope and content of claims 1 – 19 of the US patent.
	Here is a comparison between claim 20 of the instant application and claim 1 of the US patent.
Instant Application 17/074,743
US Patent 10,853,464
Comparison
20. A method of detecting a replay attack in a speaker recognition system, the method comprising:
1.   A method of detecting a replay attack in a speaker recognition system, the method comprising:
Same
receiving an audio signal comprising speech; receiving a magnetometer signal;
identifying at least one feature of a detected magnetic field;
similar
determining a syllabic rate or an articulation rate of the speech; detecting modulation of at least one feature of the magnetometer signal at the syllabic rate or the articulation rate; determining based on the detecting that the at least one identified feature of the detected magnetic field is indicative of playback of speech through a loudspeaker; and determining that a replay attack may have taken place.
determining whether the at least one identified feature of the detected magnetic field is indicative of playback of speech through a loudspeaker; and if so, determining that a replay attack may have taken place, wherein the step of identifying at least one feature of the detected magnetic field comprises:
receiving a signal from a magnetometer; and
detecting modulation of the at least one feature from the received signal from the magnetometer; and
wherein the step of determining whether the at least one identified feature of the detected magnetic field is indicative of playback of speech through a loudspeaker comprises: determining whether a degree of the modulation of the at least one feature at a syllabic rate is indicative of playback of speech through the loudspeaker
Similar; the US patent further discloses determining whether the at least one identified feature of the detected magnetic field is indicative of playback of speech; and determining whether a degree of the modulation of the at least one feature at a syllabic rate; but it is obvious to one of ordinary skill in the art.



Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 20 – 23, 29 – 32, 38, 39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (You can hear but you cannot steal: Defending against voice impersonation attacks on smartphones).
As per claims 20, 29, Chen et al. teach a method of detecting a replay attack in a speaker recognition system, the method comprising: 
receiving an audio signal comprising speech (“downloading the audio clips from the victim’s online social networking”; page 183, col.2, lines 6, 7); 
receiving a magnetometer signal (magnetic force to broadcast the sound and leads to the generation of a magnetic field. Thus, if we can capture this magnetic field by monitoring the magnetometer reading from the smartphone”; page 184, col.1, lines 18 – 21);
determining a syllabic rate or an articulation rate of the speech; detecting modulation of at least one feature of the magnetometer signal at the syllabic rate or the articulation rate (“we use this component to detect if the sound is formed and articulated by a sound source, whose size is close to a human mouth (i.e., not a loudspeaker…With the high-frequency tone being broadcasted, the movement of the smartphone will cause phase change. Fig. 6 shows the received spectrograph of the high frequency tone while moving the phone. Since the phase change is directly related to the moving distance d of the smartphone”; page 188, col.1, lines 4 – 9; see also page 184, col.1, paragraph 3; page 187, col.1, paragraph 3); 
determining based on the detecting that the at least one identified feature of the detected magnetic field is indicative of playback of speech through a loudspeaker (“we can capture this magnetic field by monitoring the magnetometer reading from the smartphone, we can leverage it as a key differentiating factor between a human speaker and a loudspeaker”; page 184, col.1, lines 18 – 24); and
 determining that a replay attack may have taken place (“voice replay attack”; page 185, col.2).

As per claims 21, 30, Chen et al. further disclose the syllabic rate or the articulation rate of the speech are determined for speech detected at the same time as the magnetometer signal (“Fig. 6 shows the received spectrograph of the high frequency tone while moving the phone. Since the phase change is directly related to the moving distance d of the smartphone”; page 188, col.1, lines 4 – 9).

As per claims 22, 31, Chen et al. further disclose the determined syllabic rate or articulation rate is used to set a passband frequency range for detecting modulation of the at least one feature of the magnetometer signal (see fig.6; page 188, col.1, lines 4 – 9).

As per claims 23, 32, Chen et al. further disclose the audio signal is received at substantially the same time as the magnetic field is detected, the method further comprising, if it is determined that the at least one identified feature of the detected magnetic field is indicative of playback of speech through a loudspeaker, determining that the audio signal may result from said replay attack (“the attacker has the ability to leverage computer and other peripherals (e.g., loudspeaker) to gain the capability of voice replaying or voice morphing. Therefore, the attacker can imitate the target’s voice at a high degree of similarity. We assume the attacker has a permanent or temporary access to the mobile application’s front-end, which displays the voice-based I/O interface (e.g., a victim’s mobile phone). Based on the capability of the attacker, we can further divide the machine based voice impersonation attacks into three types.”; page 185, col.2, paragraphs 3 - 5).

As per claim 38 , Chen et al. further disclose a device comprising an apparatus as claimed in claim 28, wherein the device comprises a mobile telephone, headset, an audio player, a video player, a mobile computing platform, a games device, a remote controller device, a toy, a machine, or a home automation controller or a domestic appliance (“smartphones”; Abstract).

As per claim 39 , Chen et al. further disclose A non-transitory computer readable storage medium having computer- executable instructions stored thereon that, when executed by processor circuitry, cause the processor circuitry to perform a method according to claim 20 (page 185, col.1, paragraph 2).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 24, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (You can hear but you cannot steal: Defending against voice impersonation attacks on smartphones) in view of Villalba et al. (Preventing Replay attacks on speaker verification systems).
As per claims 24, 33, Chen et al. do not specifically performing a Discrete Fourier Transform on the magnetometer signal.
Villalba et al. disclose that the spectral ratio (SR) is the ratio between the signal energy from 0 to 2 kHz and from 2 kHz to 4 kHz. For a frame n, it is calculated as:
SR(n) =
NFFT/2−1
Xf=0
log (|X(f, n)|) cos(2f + 1)π
NFFT (9)
where X(f, n) is the Fast Fourier Transform of the signal for the
frame n (page 4, col.1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use fast Fourier transform as taught by Villalba et al. in Chen et al., because that will make the detection task easier ( page 2, col.1, paragraph 1).

Allowable Subject Matter
9.	Claims 25 – 28, 34 – 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and filing a terminal disclaimer over U.S. Patent No. 10,853,464.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claims 25 – 28, 34 – 37, neither Chen et al. nor Villalba et al. teach or suggest determining whether a detected pattern of variability of the magnetic field is indicative of a reference pattern associated with playback of a predetermined spoken phrase through a loudspeaker.

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT-CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





//LEONARD SAINT-CYR/ Primary Examiner, Art Unit 2658